UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7447



STEPHAN D. BROOKS,

                                              Plaintiff - Appellant,

          versus


SERGEANT RIDDLE; MECKLENBURG COUNTY SHERIFF’S
DEPARTMENT; MECKLENBURG COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-188-3-MU-2)


Submitted:   January 20, 2000             Decided:   February 2, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephan D. Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephan D. Brooks, a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.     Accordingly, we dismiss the

appeal on the reasoning of the district court.       See Brooks v.

Riddle, No. CA-99-188-3-MU-2 (W.D.N.C. June 4, 1999).* We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
June 1, 1999, the district court’s records show that it was entered
on the docket sheet on June 4, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                2